NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1312-18T3

SUSEELA BOTLAGUDUR,

          Plaintiff-Respondent,
v.

KRISHNA BOTLAGUDUR
and AMR A. ALBIUMI,

     Defendants-Respondents.
__________________________

SUSEELA BOTLAGUDUR,

          Plaintiff-Respondent,
v.

TRAVELERS HOME AND
MARINE INSURANCE
COMPANY,

          Third-Party Plaintiff/
          Appellant,

v.

KRISHNA BOTLAGUDUR and
AMR A. ALBIUMI,

          Third-Party Defendants/
     Respondents.
________________________________

            Argued November 18, 2019 – Decided September 18, 2020

            Before Judges Fasciale, Rothstadt and Mitterhoff.

            On appeal from the Superior Court of New Jersey,
            Law Division, Middlesex County, Docket No. L-6398-
            17.

            Timothy P. Smith argued the cause for appellant
            (Kinney Lisovicz Reilly & Wolff PC, attorneys;
            Timothy P. Smith of counsel and on the briefs).

            John G. Mennie argued the cause for respondent
            Suseela Botlagudur (Schibell & Mennie, LLC,
            attorneys; John G. Mennie of counsel and on the
            brief).

            Respondents Krishna Botlagudur and Amr A. Albiumi
            have not filed a brief.

PER CURIAM

      Defendant Travelers Home and Marine Insurance Company (Travelers)

appeals two orders entered by the trial court. Defendant Krishna Botlagudur

was driving a car with his wife, plaintiff Suseela Botlagudur, as a passenger,

when the car was involved in an accident. Plaintiff sued both her husband and

the driver of the other vehicle for her physical injuries. Plaintiff also filed an

action for declaratory relief against Travelers, who was her insurer, seeking

$500,000, the limit for liability coverage under the Travelers policy.

                                                                         A-1312-18T3
                                       2
      In plaintiff’s action against Travelers, the trial judge granted summary

judgment in favor of plaintiff.   The judge found that an exclusion in the

Travelers policy that barred bodily injury coverage for family members, which

was permitted under Florida law, was unenforceable under New Jersey law.

The judge struck this exclusion from the Travelers agreement, and found that a

provision in the policy, which guaranteed "at least" the minimum amounts and

types of coverage required under the laws of another state where an accident

occurs, was ambiguous. The judge thus determined that plaintiff was entitled

to the maximum liability coverage under the policy.          Travelers moved to

reconsider, and the trial judge denied its motion. Having reviewed the record,

and in light of the applicable law, we reverse and remand.

      We discern the following facts from the record. On June 16, 2016,

plaintiff was a passenger in a car driven by her husband, and was physically

injured when the car collided with a car driven by defendant Amr Albiumi.

The accident occurred in East Brunswick, but both plaintiff and defendant

were Florida residents when the accident occurred.

      At the time of the accident, plaintiff was the named insured under a




                                                                        A-1312-18T3
                                      3
policy issued by Travelers, which ran from January 2016 through January

2017. The Travelers policy established coverage limits of up to $500,000 for

each person and each accident, subject to certain limitations on liability.

      Under the Travelers policy, the following language was included:

                                 DEFINITIONS

            A. Throughout this policy, "you" and "your" refer to:

                   1.     The "named insured" shown in the
                          Declarations; and

                   2.     The spouse if a resident of the same
                           household.

                   ....

                                  LIABILITY

                           Coverage A – Bodily Injury
                          Coverage B – Property Damage

            INSURING AGREEMENT

            A.     We will pay damages for "bodily injury"
            (Coverage A) or "property damage" (Coverage B) for
            which "Insured" becomes legally responsible because
            of an auto accident. * * * We have no duty to defend
            any suit or settle any claim for "bodily injury" or
            "property damage" not covered under this policy.

            B. "Insured" as used in these coverages means:




                                                                          A-1312-18T3
                                       4
                  1.     You or any "family member" for the
                         ownership, maintenance or use of
                         any auto "trailer".


The Travelers policy also listed several exclusions for which Travelers would

not provide liability coverage.    The policy executed by plaintiff included

Endorsement A09018, entitled Amendment of Policy Provisions – Florida

("intrafamily exclusion"), which states in relevant part,

            II. Liability

               A. Under Exclusion, Section A, the following is
               added as an additional exclusion:

                  For "bodily injury" to you or any "family
                  member".


The Travelers policy also included the following provisions as to out -of-state

coverage under the Liability Coverage Section of the agreement:

            OUT OF STATE COVERAGE

            If an auto accident to which this policy applies occurs
            in any state or province other than the one in which
            "your covered auto" is principally garaged, we will
            interpret your policy for that accident as follows:

            A. If that state or province has:

                  ....



                                                                      A-1312-18T3
                                       5
                     2. A compulsory insurance or similar law
                     requiring a nonresident to maintain insurance
                     whenever the nonresident uses a vehicle in
                     that state or province, your policy will
                     provide at least the required minimum
                     amounts and types of coverage.

      Plaintiff had never reviewed the Travelers policy, and was therefore

unfamiliar with its contents. Plaintiff had not even selected the policy for

herself, as her husband chose the policy for her with the help of the American

Automobile Association. Plaintiff's husband was likewise unfamiliar with the

majority of the terms in Travelers Policy, having only read the liability limits

that were included on the agreement’s declarations page.

      On August 2, 2017, plaintiff sued her husband and Albiumi for damages

related to her personal injuries that she had sustained from the crash. On

October 30, 2017, plaintiff filed a complaint for a declaratory judgment against

Travelers. Plaintiff requested that the court find intrafamily exclusion to be

invalid in New Jersey, thereby entitling plaintiff to up to $500,000 in coverage

for her bodily injuries suffered during the crash, and awarding plaintiff costs

and fees. On November 28, 2017, Travelers filed an amended answer and

counterclaim, seeking a determination that plaintiff is only entitled to a

statutory minimum of $15,000 in liability coverage pursuant to our State’s

Deemer Statute, N.J.S.A. 17:28-1.4.        Travelers also filed a third-party

                                                                       A-1312-18T3
                                      6
complaint against plaintiff's husband and Albiumi to bind them to the court's

determination on coverage.

      On March 27, 2018, Travelers moved for summary judgment, with

plaintiff filing opposition and cross-moving for summary judgment.              On

August 8, 2018, the motion judge issued an oral decision denying Travelers'

motion for summary judgment and granting plaintiff's motion for summary

judgment. The motion judge decided to apply New Jersey law, and held that

the intrafamily exclusion in the Travelers policy, which would otherwise have

been valid under Florida law, did not apply. The judge did not explain the

basis for his decision to apply New Jersey law over Florida law.

      Having found that the intrafamily exclusion was invalid under New

Jersey law, the judge determined that the "plain language of the policy states[]

it will provide at least the required minimum amounts and types of coverages"

required under New Jersey law. The judge thus concluded that including the

language "at least required" in the policy "implies [the coverage limit] would

rise up to the minimum amount rather than to go down to the minimum

amount." The judge concluded that the policy's language was unclear, and

chose to construe the provision in plaintiff's favor, thereby holding that

Travelers' potential liability to plaintiff would be governed by the policy limits


                                                                         A-1312-18T3
                                       7
of $500,000, as opposed to the $15,000 mandatory minimum under the Deemer

statute.

      Travelers moved for reconsideration of the summary judgment decision.

In part, Travelers relied on a policy approved by the New Jersey Department

of Banking and Insurance (DOBI) in July 2015 that allowed insurers to

exclude intrafamily liability coverage pertaining to claims for bodily injuries

to insureds that are in excess of the statutorily required minimum liability

coverage.      Plaintiff disagreed with Travelers' position, arguing that the

intrafamily exclusion in Travelers' policy did not conform with the permissible

provision allowed by DOBI, which contemplated that the intrafamily exclusion

would not outright bar coverage, but would only "not apply to the portion of

the damages that is less than or equal to minimum limits required under New

Jersey law."

      On November 1, 2018, the motion judge issued an oral decision denying

Travelers’ motion for reconsideration. The judge concluded that Travelers had

repeated the same arguments in its reconsideration motion as it raised in its

motion for summary judgment.         The judge reaffirmed his findings that

Travelers' out-of-state coverage provision did not limit coverage to the

statutory minimum prescribed in the Deemer statute, explaining that


                                                                      A-1312-18T3
                                      8
            Specifically, the . . . policy states that your policy will
            provide at least the required minimum amounts of
            coverage. The clause, as is written, does not stipulate
            that the policy will provide the bare minimum of the
            statutorily-required coverage, only that it will provide
            at least the required amount afforded by the Deemer
            statute. The Court still believes that this language in
            the policy written by [Travelers] is not so clear and
            unambiguous [as] to be interpreted as a step-down
            clause.

he judge thus concluded that because plaintiff was afforded coverage under the

Travelers policy that was much higher than the statutory minimum, she should

be entitled to full coverage because the language in the out-of-state coverage

provision was a step-up clause.

      Addressing an argument by Travelers that the motion judge should have

applied the substantive law of Florida, the judge concluded that our state does

not decide the conflicts of law issue based on the law of the place where a

contract was executed. The judge held that "since New Jersey is the place of

injury . . . wherein the witnesses and evidence are located, it is this state which

has a substantial governmental interest in having its law applied and, therefore,

New Jersey law should govern." This appeal ensued.

      On appeal, Travelers raises the following arguments for our review:

            I. THE STANDARD OF APPELLATE REVIEW OF
            A GRANT OF SUMMARY JUDGMENT IS DE
            NOVO. (NOT RAISED BELOW).

                                                                          A-1312-18T3
                                       9
II. THE MOTION COURT ERRED IN DECIDING
THE VALIDITY OF A FLORIDA INSURANCE
POLICY UNDER NEW JERSEY LAW INSTEAD OF
FLORIDA LAW.

III. NEW JERSEY CHOICE OF LAW PRINCIPLES
REQUIRED THE MOTION COURT TO APPLY
FLORIDA LAW TO DETERMINE THE RIGHTS OF
THE PARTIES.

IV.  UNDER FLORIDA LAW, THE FLORIDA
LIABILITY EXCLUSION IS VALID, RESULTING
IN THE TRAVELERS POLICY PROVIDING ONLY
SO MUCH LIABILITY COVERAGE AS IS
REQUIRED BY NEW JERSEY LAW.

V. UNDER NEW JERSEY LAW, THE TRAVELERS
POLICY AFFORDS NO MORE THAN $15,000 IN
LIABILITY COVERAGE FOR PLAINTIFF'S
INJURIES.

VI.   BECAUSE THE FLORIDA LIABILITY
EXCLUSION      AND    THE    OUT-OF-STATE
COVERAGE PROVISION IN THE TRAVELERS
POLICY ARE UNAMBIGUOUS, THE MOTION
COURT    ERRED     IN    RE-WRITING   THE
TRAVELERS POLICY TO PROVIDE COVERAGE
IN EXCESS OF ITS PLAIN TERMS.

VII.  THE MOTION COURT COMMITTED
REVERSIBLE ERROR IN GRANTING SUMMARY
JUDGMENT    TO   PLAINTIFF   BASED    ON
CONSTRUING    THE   FLORIDA    LIABILITY
EXCLUSION    BY   ITSELF   INSTEAD    OF
CONSTRUING THE TRAVELERS POLICY AS A
WHOLE.


                                            A-1312-18T3
                  10
             VIII.  PLAINTIFF, WHO NEVER READ HER
             POLICY, CANNOT BE SAID TO HAVE HAD A
             REASONABLE EXPECTATION OF $500,000 IN
             LIABILITY COVERAGE FOR INJURIES TO AN
             INSURED WHEN THE TRAVELERS POLICY,
             CONSTRUED AS A WHOLE, UNAMBIGUOUSLY
             DID NOT PROVIDE SUCH COVERAGE.

      Considering the present matter on appeal, we review a grant of summary

judgment de novo. Conley v. Guerrero, 228 N.J. 339, 346 (2017). Thus, "summary

judgment will be granted if there is no genuine issue of material fact and 'the moving

party is entitled to a judgment or order as a matter of law.'" Ibid. (quoting Templo

Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189, 199

(2016)); see also R. 4:46-2(c).

      At the outset, we first construe whether the Deemer Statute affords

plaintiff coverage under these circumstances. Pursuant to the Deemer Statute,

in relevant part,

             Any insurer authorized to transact or transacting
             automobile or motor vehicle insurance business in this
             State, or controlling or controlled by, or under
             common control by, or with, an insurer authorized to
             transact or transacting insurance business in this State,
             which sells a policy providing automobile or motor
             vehicle liability insurance coverage, or any similar
             coverage, in any other state or in any province of
             Canada, shall include in each policy coverage to
             satisfy at least the personal injury protection benefits
             coverage pursuant to [N.J.S.A. 39:6A-4] or [N.J.S.A.
             17:28-1.3] for any New Jersey resident who is not

                                                                             A-1312-18T3
                                       11
            required to maintain personal injury protection
            coverage pursuant to [N.J. Stat. § 39:6A-4] or section
            [N.J.S.A. 17:28-1.3] and who is not otherwise eligible
            for such benefits, whenever the automobile or motor
            vehicle insured under the policy is used or operated in
            this State. In addition, any insurer authorized to
            transact or transacting automobile or motor vehicle
            insurance business in this State, or controlling or
            controlled by, or under common control by, or with,
            an insurer authorized to transact or transacting
            automobile or motor vehicle insurance business in this
            State, which sells a policy providing automobile or
            motor vehicle liability insurance coverage, or any
            similar coverage, in any other state or in any province
            of Canada, shall include in each policy coverage to
            satisfy at least the liability insurance requirements
            [N.J.S.A. 39:6B-1] or [N.J.S.A. 39:6A-3], the
            uninsured motorist insurance requirements of
            [N.J.S.A. 17:28-1.1], and personal injury protection
            benefits coverage pursuant to [N.J.S.A. 39:6A-4] or of
            [N.J. Stat. § 17:28-1.3], whenever the automobile or
            motor vehicle insured under the policy is used or
            operated in this State.

            [N.J.S.A. 17:28-1.4.]

"The Deemer [s]tatute is so named because it 'deems' New Jersey insurance

coverage and tort limitations to apply to out-of-state policies."     George J.

Kenny & Frank A. Lattal, New Jersey Insurance Law § 14-6:6 (2019)

(footnote omitted). Relevant to our scrutinizing an insurance policy under the

Deemer statute, the Automobile Insurance Cost Reduction Act (AICRA),

N.J.S.A. 39:6A-3.1, established the creation of two insurance coverage options


                                                                       A-1312-18T3
                                    12
for "any owner or registered owner of an automobile registered or principally

garaged in [New Jersey]": a basic policy and a standard policy. The basic

policy "carries no [bodily injury coverage] unless an optional $10,000 amount

is selected." Felix v. Richards, 241 N.J. 169, 173 (2020). In contrast, the

standard policy is defined as:

            one with at least the coverage required by N.J.S.A.
            39:6A-3 and [-4].        N.J.S.A. 39:6A-3 mandates
            compulsory automobile insurance liability limits of
            $15,000[] on account of [bodily] injury to or death of
            one person in any one accident, a limit of $30,000[]
            for injury to or death of more than one person in any
            one accident and $5,000[] for damage to property in
            any one accident, all exclusive of interests and costs.

            [George J. Kenny & Frank A. Lattal, New Jersey
            Insurance Law § 14-10 (2019).]

Where the Deemer statute is inapplicable, an ordinary choice of law analysis

applies when there is a conflict with New Jersey insurance law. Id. at § 21-10.

      Until recently, our state courts had not discussed the impact of the basic

and standard policies introduced by AICRA on the Deemer Statute and the

requirements it imposes on out-of-state insurance policies. This changed with

our Supreme Court’s recent decision in Felix, which guides our decision here.

In Felix, the parties got into a car accident, and Richards was insured under a

New Jersey automobile policy that had been issued by AAA Mid-Atlantic


                                                                       A-1312-18T3
                                     13
Insurance Company (AAA).          241 N.J. at 176.   The AAA policy provided

bodily injury coverage, in addition to uninsured/underinsured motorist

coverage (UM/UIM). Ibid. Felix was insured under a policy with Geico that

had been written and executed in Florida. Ibid. The Geico policy afforded up

to $10,000 for personal injury protection and property liability benefits, but

failed to provide any coverage for bodily injury. Ibid. Felix sued Richards for

personal injuries, and Richards countersued both Felix and AAA. Ibid.

      AAA filed a third-party complaint naming Geico as a defendant, arguing

Geico was liable to AAA for up to the amounts allowed pursuant to the

Deemer Statute, and that this payment would eliminate any UM/UIM payments

that Richards was entitled to from AAA. Ibid. AAA and Geico filed motions

for summary judgment, and the motion judge found in favor of AAA,

determining that the Deemer Statute required that Geico provide coverage

equivalent to the mandatory minimum of $15,000 per person or $30,000 per

accident. Id. at 176-77. On appeal, we affirmed the decision of the motion

judge.   Id. at 177.      Geico appealed our decision, and our Supreme Court

granted certiori. Ibid.

      The Supreme Court held that, in addition to in-state insurers that write

policies in New Jersey, insurers such as GEICO that have issued an out-of-


                                                                      A-1312-18T3
                                      14
state policy but that also write auto policies in New Jersey remain obligated

under the Deemer Statute to guarantee New Jersey's $15,000/$30,000 bodily

injury liability limits in their out-of-state policies, regardless of the actual

terms of those policies. Id. at 173-75. The Court concluded that although our

Legislature had enacted two alternative forms of lesser insurance coverage

since the enactment of the Deemer Statute, this "does not alter the compulsory

obligation of both categories of insurers to offer and provide the same de fault

minimum level of coverage." Id. at 175.

      Relying on Felix, it is clear that Travelers is liable to plaintiff for bodily

injury damages less than or equal to the $15,000 per person limits established

in the Deemer Statute. See N.J.S.A. 17:28-1.4. Under the express terms of the

Travelers policy, Travelers was only liable for bodily injury coverage if the

insured was legally responsible for coverage due to their fault in an accident.

The Travelers intrafamily exclusion barred any such coverage for "bodily

injury to [the named insured or a spouse] or a family member."

      However, the Travelers out-of-state policy provided that, in the event

plaintiff would become injured in an accident in another state, the Travelers

policy would be interpreted to conform with any law of that state "requiring a

nonresident to maintain insurance whenever the nonresident uses a vehicle in


                                                                           A-1312-18T3
                                      15
that state or province," and that the Travelers policy would provide plaintiff

with "at least the required minimum amounts and types of coverage." As such,

the Travelers policy contemplated that where an applicable statutory minimum

existed for bodily injury to the insured, such as that imposed by the Deemer

Statute, Travelers would cover bodily injury for the insured up to the statutory

minimum.1 As the recent Felix decision highlights, the existence of alternative

basic and standard policies available as coverage options for New Jersey

policyholders does not eliminate this overriding requirement, and Travelers is

thus liable for the statutory minimum for bodily injury coverage afforded

under the statute, an amount not to exceed $15,000. See Felix, 241 N.J. at

173-75.

      Our holding that the Deemer Statute governs Travelers' liability to

plaintiff obviates the need to engage in a choice-of-law analysis. See George

J. Kenny & Frank A. Lattal, New Jersey Insurance Law § 21-10 (2019). This

practice is reflected in prior court decisions. See Hamilton v. Gov. Employees

Ins. Co., 283 N.J. Super. 424, 429 (App. Div. 1995) ("When N.J.S.A. 17:28-


1
  See Gov't Emps. Ins. Co. v. Allstate Ins. Co., 358 N.J. Super. 555, 560 (App.
Div. 2003) (explaining that "[p]olicies subject to the [Deemer] statute that do
not contain express provisions complying with the statute . . . are [nonetheless]
deemed to comply").


                                                                        A-1312-18T3
                                     16
1.4 applies, there is no choice-of-law issue.").     More succinctly, "N.J.S.A.

17:28-1.4 makes the underlying out-of-state policies, and the laws of the

jurisdictions in which those policies are issued, irrelevant to the extent that it

mandates New Jersey coverage[.]" State Farm Mut. Auto. Ins. Co. v. Crocker,

288 N.J. Super. 250, 255 (App. Div. 1996) (citing D'Orio v. West Jersey

Health Systems, 797 F. Supp. 371, 373-74 (D.N.J. 1992)).2           As such, we

conclude that Travelers is liable to plaintiff for bodily injury coverage in an


2
   We did engage in a choice-of-law analysis in one prior decision where the
Deemer Statute applied. See Moper Transp. v. Norbet Trucking, 399 N.J.
Super. 146, 153-58 (App. Div. 2008). However, the Moper decision is unique.
In Moper, two New York residents got into an accident on Staten Island. Id. at
148-49. One drove a car registered in New York. Id. at 149. The other, the
sole shareholder of a corporation based in New Jersey, drove a tractor that was
registered in New Jersey. Id. at 148-49. The corporation also leased the
tractor to a New Jersey trucking company prior to the accident, and the
companies had executed a transportation services agreement that had subjected
the companies to the laws of New Jersey, and also instituted a non-trucking
business use exclusion that applied when driving the tractor. Id. at 149-50.
The plaintiff initially filed a claim in New York, but the New York court in
part determined that New Jersey had a more significant interest in adjudicating
the matter based on the existence of these various agreements and the parties’
ties to New Jersey. Id. at 150-52. In rendering our decision, we specifically
stated that we engaged in a choice-of-law analysis principally because both
New York and New Jersey have Deemer statutes, and because whether
coverage existed relied, in part, on whether the tractor had been driven for a
business purpose, which would have implications depending on which statute
applied. Id. at 154-55. In light of the specific facts underlying our opinion in
Moper, we do not find that Moper requires us to engage in a choice-of-law
analysis in the present matter.


                                                                         A-1312-18T3
                                      17
amount not to exceed the statutory minimum afforded under the Deemer

Statute, that being $15,000 for her physical injuries. Moreover, since there

was no coverage for intrafamily claims, Travelers' liability was not required to

provide more than the amount required by the Deemer Statute, as compared to

a claim for which there was coverage but in an amount less than what was

required by New Jersey.

      We thus reverse the decisions of the motion judge granting of summary

judgment to plaintiff and denying summary judgment to Travelers, and

denying Travelers' motion for reconsideration. We remand the matter back to

the lower court for further proceedings consistent with this decision. To the

extent that we have not specifically addressed any other issues raised by the

parties, we find they lack sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Reversed and remanded. We do not retain jurisdiction.




                                                                       A-1312-18T3
                                     18